UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWASHINGTON, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 COMPANIA CERVECERIAS UNIDAS S.A.(Exact name of Registrant as specified in its charter)UNITED BREWERIES COMPANY, INC.(Translation of Registrant’s name into English) Republic of Chile (Jurisdiction of incorporation or organization)Vitacura 2670, 23rd floor, Santiago, Chile (Address of principal executive offices) Securities registered or to be registered pursuant to section 12(b) of the Act. Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CCU REPORTS CONSOLIDATED SECOND QUARTER 2013 RESULTS 1; 2;3 Santiago, Chile, August 7, 2013 – CCU announced today its consolidated financial results for the second quarter ended June 30, 2013: · Consolidated volumes increased 11.0% (3.9% organic). The Chile business segment, contributed with an increase of 11.7% (6.0% organic). The Rio de la Plata business segment showed 12.3% increase (-3.0% organic) and the Wine business segment increased 1.9% this quarter (same figures for organic growth). · Total Net sales increased 11.7%. Organically it grew 9.7% as a consequence of 3.9% higher consolidated volumes coupled with 5.6% higher average prices. · Gross profit increased 14.8%. Organically it grew 12.7% as a combination of higher Net sales and a decrease in Cost of sales of 140 bps as a percentage of Net sales. · Normalized EBITDA increased 12.5%. On organic basis, Normalized EBITDA grew 11.5% driven by Beer Chile operational segment, where the average price increased 12.5%. · Normalized Earnings per Share increased 36.4% this quarter, due to a one-time positive effect of CLP 3,220 million caused by a tax provision reversal related to deposits for returns of bottles and containers, partially compensated by higher corporate income tax rate in Chile. Excluding both effects the Normalized Net income increased 7.9%. Key figures (In ThHL or CLP million unless stated otherwise) Q2'13 Q2'12 Total change % Organic change % Volumes 3,937 11.0% 3.9% Net sales 218,019 11.7% 9.7% Gross Profit 107,990 14.8% 12.7% Normalized EBIT 20,176 8.3% 8.4% Normalized EBITDA 33,726 12.5% 11.5% Normalized Net income 11,311 36.4% 36.9% Normalized Earnings Per Share 36.4% 36.9% Key figures (In ThHL or CLP million unless stated otherwise) YTD '13 YTD '12 Total change % Organic change % Volumes 9,360 10.2% 3.4% Net sales 499,499 9.6% 7.7% Gross Profit 263,829 13.0% 11.1% Normalized EBIT 77,240 3.4% 2.8% Normalized EBITDA 103,623 7.3% 6.1% Normalized Net income 51,536 8.2% 7.3% Normalized Earnings Per Share 8.2% 7.3% 1 For an explanation of the terms used please refer to the Glossary in Further Information and Exhibits. For organic growth details please refer to page 7. Figures in tables and exhibits have been rounded off and may not add exactly the total shown. 2 All references in this Press Release shall be deemed to refer to Q2’13 figures compared to Q2’12 figures, unless as otherwise indicated. 3 For a comparable basis, Volumes figures consider energy drinks sales from CCU Argentina in both periods shown. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page1 of 18 COMMENTS FROM THE CEO We are very pleased with CCU’s second quarter 2013 overall performance, where the Normalized EBITDA grew 12.5% and the Normalized EBITDA margin remained at the same level as the second quarter 2012, slightly increasing to 15.6%. On organic basis, Normalized EBITDA increased 11.5% driven by Chile business segment where all the operational segments contributed positively to this growth. Chile business segment Normalized EBITDA margin grew from 19.8% to 21.4%. Particular highlights are found in the outperforming Beer Chile operational segment, where Normalized EBITDA grew 31.5%, mainly as a consequence of 12.5% higher average prices. This price increase was mainly due to industry price recovery in the second half of 2012 and in January 2013, as well as premium segment growth. Normalized EBITDA margin showed an expansion of 414 bps from 22.8% to 27.0%. Additionally, during July 2013, Beer Chile operational segment implemented a price increase of around 3%. The Non-alcoholic beverages maintained the growth trend shown in the past quarters, organically volume grew 10.4% and Normalized EBITDA increased 8.8% . Spirits operational segment also contributed to the Normalized EBITDA expansion with 7.6% organic growth. One common element during Q2’13 is that we faced important expenses pressures in all our Chile operational segments, which we compensated with price increases while maintaining our market shares stable since early this year, as a result of consistent commercial execution as well as refreshed innovation strategy. As well as the Chile business segment, Wine business segment showed a significant 14.1% Normalized EBITDA organic growth this quarter. Following with Rio de la Plata business segment, in CCU Argentina operational segment, in USD terms, Net Sales raised 9.3% this quarter due to price increases, partially compensated by lower sales volumes. Despite of the volume decrease during 2013, on a yearly basis, market share has been stable. Price adjustments have allowed us to partially compensate inflationary pressures. Given the low seasonality of the second quarter, small sales volumes have significant impact at EBITDA level in the Beer business in Argentina. Consequently, measured in USD, Normalized EBITDA decreased from 0.3 million to a loss of 2.3 million. On June 18, 2013, our extraordinary shareholder’s meeting approved a capital increase through the issuance of 51,000,000 new shares of common stock. The proceeds of the mentioned capital increase will be used to fund our expansion plan, which contemplates organic and inorganic growth. On July 23, 2013 the Superintendencia de Valores y Seguros de Chile authorized the registration of such shares. At this point in time, we have no further comments about the offering. Looking ahead, we are confident that our operational excellence supported with consistent branding efforts, will keep CCU on the path of healthy development. As we stated in our previous Press Release (May 2, 2013) in the future, on a date to be defined, releases will disclose Chile 4 , Rio de la Plata 5 and Wine business segments only. 4 Chile includes the following operational segments: Beer Chile, Non-alcoholic beverages and Spirits. 5 Rio de la Plata includes the following operational segments: CCU Argentina and Uruguay. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page2 of 18 CONSOLIDATED INCOME STATEMENT HIGHLIGHTS (Exhibits 1 & 2) NET SALES Q2’13 As reported, Total Net sales increased 11.7% to CLP 243,446 million as result of 11.0%higher volumes coupled with 0.6% increase in average prices. The Chile business segment contributed to this growth with 13.7% increase in Net sales as well as Rio de la Plata business segment, which grew 11.8% and the Wine business segment complemented with 3.3% increase. On organic basis, Total Net sales increased 9.7% as result of 3.9%higher volumes coupled with 5.6% increase in average prices. The Chile business segment contributed to this growth with 11.7% increase in Net sales and Rio de la Plata business segment with 7.8%. 2013 As reported, accumulated Total Net sales increased 9.6% to CLP 547,546 million as a result of 10.2% higher volumes, partially offset by 0.6% decrease in average prices. On organic basis, accumulated Total Net sales increased 7.7% to CLP 537,923 million as a result of 3.4% higher volumes coupled with 4.2% increase in average prices. Net sales by segment Net sales (million CLP) Q2'13 Mix Q2'12 Mix Total Change% Organic Change% 1. Chile Business segment 155,461 63.9% 136,725 62.7% 13.7 Beer Chile 66,876 27.5% 60,072 27.6% 11.3 Non-alcoholic beverages 71,545 29.4% 60,987 28.0% 17.3 Spirits 17,039 7.0% 15,666 7.2% 8.8 2. Rio de la Plata Business segment 45,939 18.9% 41,089 18.8% 11.8 CCU Argentina 44,277 18.2% 41,089 18.8% 7.8 Uruguay 1,661 0.7% - 3. Wine Business segment 42,053 17.3% 40,690 18.7% 3.3 4. Other/Eliminations (6) 0.0% (485) (0.2)% 98.7 98.7 TOTAL 100.0% 218,019 100.0% Net sales (million CLP) YTD '13 Mix YTD '12 Mix Total Change% Organic Change% 1. Chile Business segment 358,115 65.4% 323,396 64.7% 10.7 Beer Chile 164,955 30.1% 153,383 30.7% 7.5 Non-alcoholic beverages 162,864 29.7% 141,476 28.3% 15.1 Spirits 30,296 5.5% 28,537 5.7% 6.2 2. Rio de la Plata Business segment 118,687 21.7% 105,046 21.0% 13.0 CCU Argentina 114,641 20.9% 105,046 21.0% 9.1 Uruguay 4,046 0.7% - 3. Wine Business segment 71,180 13.0% 71,889 14.4% (1.0) 4. Other/Eliminations (436) (0.1)% (832) (0.2)% 47.7 47.7 TOTAL 100.0% 499,499 100.0% Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 3 of 18 GROSS PROFIT Q2’13 As reported, Gross profit increased 14.8% to CLP 123,952 million as result of 11.7% higher Net sales, partially offset by 8.6% higher Cost of sales. As a percentage of Net sales, Cost of sales decreased from 50.5% to 49.1%, mainly due to a better sales mix in the Beer Chile operational segment and lower cost of some raw materials, as sugar and grapes. As a consequence, Gross profit as a percentage of Net sales increased from 49.5% to 50.9%. On organic basis, Gross profit increased 12.7% to CLP 121,718 million as result of 9.7% higher Net sales, partially offset by 6.7% higher Cost of sales. 2013 Increased 13.0% to CLP 298,136 million and, as a percentage of Net sales, the consolidated Gross profit increased from 52.8% to 54.4%. On organic basis, Gross profit increased 11.1% to CLP 293,169 million and as a percentage of Net sales increased to 54.5%. NORMALIZED EBIT Q2’13 As reported, Normalized EBIT increased 8.3% to CLP million mostly explained by 14.8% higher Gross profit, partially compensated by 15.1% higher MSD&A expenses, which increased to CLP 102,252 million. MSD&A expenses, as a percentage of Net sales, increased from 40.8% to 42.0%, as result of higher distribution and marketing expenses in Chile and Argentina. On organic basis, Normalized EBIT increased 8.4% to CLP 21,862 million mostly explained by 12.7% higher Gross profit, partially compensated by 12.5% higher MSD&A expenses, which increased to CLP 99,996 million. Increased 3.4% to CLP 79,872 million and its margin decreased from 15.5% to 14.6%. On organic basis, Normalized EBIT increased 2.8% to CLP 79,380 million and its margin decreased to 14.8%. Normalized EBIT and EBIT margin by segment Normalized EBIT (million CLP) Normalized EBIT margin Q2'13 Mix Q2'12 Mix Total Change% Organic Change% Q2'13 Q2'12 Total Change(bps) Organic Change(bps) 1. Chile Business segment 23,884 109.4% 18,732 92.8% 27.5 15.4% 13.7% 166 Beer Chile 12,996 59.5% 8,679 43.0% 49.7 19.4% 14.4% 499 Non-alcoholic beverages 8,698 39.8% 8,002 39.7% 8.7 12.2% 13.1% (96) Spirits 2,191 10.0% 2,052 10.2% 6.8 12.9% 13.1% (24) 2. Rio de la Plata Business segment (4,023) (18.4)% (1,574) (7.8)% (155.5) (8.8)% (3.8)% (492) CCU Argentina (3,609) (16.5)% (1,574) (7.8)% (129.2) (8.1)% (3.8)% (432) Uruguay (414) (1.9)% - (24.9)% - - - 3. Wine Business segment 3,834 17.6% 3,123 15.5% 22.8 9.1% 7.7% 144 4. Other/Eliminations (1,854) (8.5)% (105) (0.5)% N/A N/A - TOTAL 100.0% 20,176 100.0% 8.3 9.0% 9.3% (28) Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page4 of 18 Normalized EBIT (million CLP) Normalized EBIT margin YTD '13 Mix YTD '12 Mix Total Change% Organic Change% YTD '13 YTD '12 Total Change(bps) Organic Change(bps) 1. Chile Business segment 69,797 87.4% 61,838 80.1% 12.9 19.5% 19.1% 37 55 Beer Chile 42,143 52.8% 37,364 48.4% 12.8 25.5% 24.4% 119 Non-alcoholic beverages 24,625 30.8% 21,462 27.8% 14.7 15.1% 15.2% (5) Spirits 3,028 3.8% 3,012 3.9% 0.5 10.0% 10.6% (56) 2. Rio de la Plata Business segment 4,951 6.2 % 8,612 11.2 % (42.5) 4.2 % 8.2 % (403) CCU Argentina 5,485 06.9 % 8,612 11.2 % (36.3) 4.8 % 8.2 % (341) Uruguay (534) (0.7)% - (13.2)% - - - 3. Wine Business segment 4,240 5.3% 3,969 5.1% 6.8 6.0% 5.5% 44 44 4. Other/Eliminations 884 1.1 % 2,820 3.7 % (68.6) - TOTAL 100.0% 77,240 100.0% 3.4 14.6% 15.5% (88) NORMALIZED EBITDA Q2’13 As reported, Normalized EBITDA increased 12.5% to CLP 37,932 million and the normalized EBITDA margin increased from 15.5% to 15.6%. On organic basis, Normalized EBITDA increased 11.5% to CLP 37,609 million and the normalized EBITDA margin increased to 15.7%. Increased 7.3% to CLP 111,136 million. Normalized EBITDA margin decreased from 20.7% to 20.3%. Normalized EBITDA and EBITDA margin by segment Normalized EBITDA (million CLP) Normalized EBITDA margin Q2'13 Mix Q2'12 Mix Total Change% Organic Change% Q2'13 Q2'12 Total Change(bps) Organic Change(bps) 1. Chile Business segment 33,208 87.5% 27,072 80.3% 22.7 21.4% 19.8% 156 Beer Chile 18,030 47.5% 13,708 40.6% 31.5 27.0% 22.8% 414 Non-alcoholic beverages 12,439 32.8% 10,819 32.1% 15.0 17.4% 17.7% (35) Spirits 2,739 7.2% 2,545 7.5% 7.6 16.1% 16.2% (18) 2. Rio de la Plata Business segment (1,507) (4.0)% 119 0.4 % N/A N/A (3.3)% 0.3 % (357) CCU Argentina (1,160) (3.1)% 119 0.4 % N/A N/A (2.6)% 0.3 % (291) Uruguay (348) (0.9)% - (20.9)% - - 3. Wine Business segment 5,538 14.6% 4,854 14.4% 14.1 13.2% 11.9% 124 4. Other/Eliminations 694 1.8 % 1,681 5.0 % (58.7) - TOTAL 100.0% 33,726 100.0% 12.5 15.6% 15.5% 11 26 Normalized EBITDA (million CLP) Normalized EBITDA margin YTD '13 Mix YTD '12 Mix Total Change% Organic Change% YTD '13 YTD '12 Total Change(bps) Organic Change(bps) 1. Chile Business segment 88,136 79.3% 77,646 74.9% 13.5 24.6% 24.0% 60 55 Beer Chile 52,173 46.9% 46,584 45.0% 12.0 31.6% 30.4% 126 Non-alcoholic beverages 31,885 28.7% 27,060 26.1% 17.8 19.6% 19.1% 45 16 Spirits 4,078 3.7% 4,003 3.9% 1.9 13.5% 14.0% (57) 2. Rio de la Plata Business segment 9,914 8.9 % 11,900 11.5 % (16.7) 8.4 % 11.3 % (297) CCU Argentina 10,319 9.3% 11,900 11.5 % (13.3) 9.0 % 11.3 % (233) Uruguay (405) (0.4)% - (10.0)% - - 3. Wine Business segment 7,504 6.8% 7,375 7.1% 1.7 10.5% 10.3% 28 28 4. Other/Eliminations 5,583 5.0 % 6,702 6.5 % (16.7) - TOTAL 100.0% 103,623 100.0% 7.3 20.3% 20.7% (45) Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page5 of 18 NON-OPERATING RESULT Q2’13 Increased CLP 320 million from a loss of CLP 2,709 to a loss of CLP 2,388 mainly explained by: · Other gains/(losses) and Foreign currency exchange differences which increased CLP 1,639 million mainly due to gains related to hedges covering foreign exchange variations on taxes. · Results as per adjustment units which increased CLP 822 million, mainly due to 0.1% decrease of the UF value in Q2’13 compared with 0.4% increase of the UF in Q2’12, in addition to lower debt indexed to UF. Partially compensated by: · Net financial expenses which increased CLP 2,271 million to CLP 3,838 million, due to higher debt in Argentina in Q2’13 at ARS nominal interest rate, and lower cash and cash equivalents related to last acquisitions. 2013 Increased CLP 1,498 million to a loss of CLP 6,870 million, due mostly to Other gains/(losses) and Results as per adjustment units, partially compensated by Net financial expenses. INCOME TAXES Q2’13 Decreased CLP 2,229 million despite higher profits, mostly due to a one-time positive effect of CLP 3,220 million caused by a tax provision reversal related to deposits for returns of bottles and containers, partially compensated by higher corporate income tax rate in Chile (18.5% in the six months ended June 30, 2012 compared with 20% in the six months ended June 30, 2013). Excluding both effects, Income taxes would increase CLP 991 million. 2013 Decreased CLP 103 million despite higher profits, mostly due to a one-time positive effect of CLP 2,510 million caused by a tax provision reversal related to deposits for returns of bottles and containers, partially compensated by higher corporate income tax rate in Chile (18.5% in the six months ended June 30, 2012 compared with 20% in the six months ended June 30, 2013). Excluding both effects, Income taxes would increase CLP 2,407 million. NET INCOME ATTRIBUTABLE TO EQUITY HOLDERS OF PARENT COMPANY Q2’13 Increased 36.4% to CLP 15,429 million due to higher EBIT, Non-operating result and lower Income taxes. On organic basis, Net Income increased 36.9%. 2013 Increased CLP 4,209 million to CLP 55,745 million mostly explained by higher Normalized EBIT, lower Income taxes and higher Non-operating result. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page6 of 18 ORGANIC GROWTH The following schedule details the effect of first time consolidation of the acquisition of Manantial and in Uruguay in the second quarter and year to date as of June 2013. For better insight, Proforma refers to consolidated results as reported, excluding the Manantial and Uruguay operation’s consolidation impact. Second Quarter As reported Manantial Uruguay Proforma Total Organic (In ThHL or CLP million unless stated otherwise) 2013 2012 2013 2012 Change% Change% Volumes 4,368 3,937 159 119 4,090 3,937 11.0 3.9 Net Sales 243,446 218,019 2,680 1,661 239,105 218,019 11.7 9.7 Net Sales (CLP/HL) 55,729 55,380 16,856 13,938 58,458 55,380 0.6 5.6 Cost of sales (119,494) (110,029) (675) (1,433) (117,387) (110,029) 8.6 6.7 % of net sales 49.1 50.5 25.2 86.2 49.1 50.5 Gross profit 123,952 107,990 2,005 229 121,718 107,990 14.8 12.7 % of net sales 50.9 49.5 74.8 13.8 50.9 49.5 MSD&A (102,252) (88,853) (1,612) (645) (99,996) (88,853) 15.1 12.5 % of net sales 42.0 40.8 60.1 38.8 41.8 40.8 Other operating income/(expenses) 141 1,039 - 2 139 1,039 (86.4) (86.6) Normalized EBIT 21,841 20,176 394 (414) 21,862 20,176 8.3 8.4 Normalized EBIT Margin (%) 9.0 9.3 14.7 (24.9) 9.1 9.3 Normalized EBITDA 37,932 33,726 671 (348) 37,609 33,726 12.5 11.5 Normalized EBITDA Margin (%) 15.6 15.5 25.0 (20.9) 15.7 15.5 YTD as of June As reported Manantial Uruguay Proforma Total Organic (In ThHL or CLP million unless stated otherwise) 2013 2012 2013 2012 Change% Change% Volumes 10,319 9,360 355 286 9,678 9,360 10.2 3.4 Net Sales 547,546 499,499 5,577 4,046 537,923 499,499 9.6 7.7 Net Sales (CLP/HL) 53,061 53,364 15,713 14,127 55,583 53,364 -0.6 4.2 Cost of sales (249,410) (235,670) (1,323) (3,333) (244,755) (235,670) 5.8 3.9 % of net sales 45.6 47.2 23.7 82.4 45.5 47.2 Gross profit 298,136 263,829 4,254 713 293,169 263,829 13.0 11.1 % of net sales 54.4 52.8 76.3 17.6 54.5 52.8 MSD&A (219,104) (188,167) (3,252) (1,229) (214,623) (188,167) 16.4 14.1 % of net sales 40.0 37.7 58.3 30.4 39.9 37.7 Other operating income/(expenses) 841 1,578 24 (18) 834 1,578 (46.7) (47.2) Normalized EBIT 79,872 77,240 1,026 (534) 79,380 77,240 3.4 2.8 Normalized EBIT Margin (%) 14.6 15.5 18.4 (13.2) 14.8 15.5 Normalized EBITDA 111,136 103,623 1,551 (405) 109,990 103,623 7.3 6.1 Normalized EBITDA Margin (%) 20.3 20.7 27.8 (10.0) 20.4 20.7 (1) Mantantial reports with 1 month delay. (2) Proforma excludes Manantial and Uruguay. (3) Total Change refers to as reported figures variation. (4) Organic Change refers to as proform figures variation. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page7 of 18 BUSINESS SEGMENTS HIGHLIGHTS ( Exhibits 3 and 4 ) 1. CHILE Net sales increased 13.7% to CLP 155,461 million as result of 11.7% higher sales volume coupled with 1.8% higher average prices. On organic basis, Net sales increased 11.7% as result of 6.0% higher organic sales volume coupled with 5.4 % increase in average prices. Normalized EBIT increased 27.5% to CLP 23,884 million due to 13.7% higher Net sales, partially offset by 7.6% higher Cost of Sales and 17.1 % higher MSD&A expenses. Cost of sales as a percentage of Net sales decreased from 50.1% to 47.4%. MSD&A, as a percentage of Net sales, increased from 36.1% to 37.2%, mainly explained by higher distribution costs. The Normalized EBIT margin increased from 13.7% to 15.4%. On organic basis, Normalized EBIT increased 25.4% due to 11.7% higher Net sales, partially offset by 6.6% higher Cost of sales and 13.8% higher MSD&A expenses. Normalized EBITDA increased 22.7% to CLP 33,208 million and the Normalized EBITDA margin increased from 19.8% to 21.4%. On organic basis, Normalized EBITDA increased 20.2% to CLP 32,537 million. - BEER CHILE Net sales increased 11.3% to CLP 66,876 million as result of 12.5% higher average prices, which more than compensated 1.0% lower sales volumes. Normalized EBIT increased 49.7% to CLP 12,996 million because of 11.3% higher Net sales, partially offset by 2.0% higher Cost of Sales and 9.6% higher MSD&A expenses. Cost of sales, as a percentage of Net sales, decreased from 47.1% to 43.1%. MSD&A, as a percentage of Net sales, decreased from 38.1% to 37.5%, due to better sales mix and higher prices, despite higher distribution costs and marketing expenses. The Normalized EBIT margin increased from 14.4% to 19.4%. Normalized EBITDA increased 31.5% to CLP 18,030 million and the Normalized EBITDA margin increased from 22.8% to 27.0%. Comments During Q2’13 we continued the implementation of value-adding innovations. Late April we launched the first ever brand extension for Escudo, “Escudo Negra”, which until now surpasses our most optimistic estimates. Also, this innovation was launched at a higher price point than the mother brand, as was the case previously with Cristal Cero and Cristal Light. Another part of our innovation program was the launch of a new packtype (cans) for Morenita, further strengthening our market position in the dark beer segment. In addition, we implemented in July 2013 a 3.1% price increase on average in all our categories. Despite price increases, we have been able to maintain our market share stable at an estimated 78%. Up weighted marketing investments as well as the launches of the new 1.2 liter bottle for Cristal and Escudo and the introduction of Cristal Light and Escudo Negra have been instrumental in this. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page8 of 18 - NON-ALCOHOLIC BEVERAGES Net sales increased 17.3% to CLP 71,545 million as result of 19.9% volume increase, partially offset by 2.1% decrease in average prices for Q2’13. On organic basis, volume grew 10.4% coupled with 2.3% increase in average prices. Outstanding volume growth was delivered by every category: water 52.8% (organic 4.7%), nectar 23.3% and soft drinks 8.7%. Normalized EBIT increased 8.7% to CLP million due to 23.0% higher Gross profit, as a consequence of higher Net sales, partially compensated by 11.8% increase in Cost of sales. Nevertheless, Cost of sales, as a percentage of Net sales, decreased from % to %. The higher Gross profit was partially offset by 27.0% growth in MSD&A expenses explained by higher distribution costs and to a lesser extent to higher marketing expenses. Normalized EBIT margin decreased from 13.1% to 12.2%. On organic basis, Normalized EBIT increased 3.8% due to 16.3% higher Gross profit and 19.8% increase in MSD&A expenses. Normalized EBITDA increased 15.0% to CLP 12,439 million and the Normalized EBITDA margin decreased from 17.7% to 17.4%. On organic basis, Normalized EBITDA increased 8.8% to CLP 11,768 million and its margin decreased to 17.1%. Comments Volumes continued to have double digit growth following the growth path shown in 2012 and in the first quarter 2013, as consequence of market share expansion related to strengthening the brand equity and strong execution in the points of sales. This volume expansion was driven by all the business categories in which we participate. In particular we highlight the market share growth of softdrinks and nectars. According to Nielsen, our Chilean carbonated soft drinks and water market share by volume was approximately 27% and 53%, respectively, for the six month period ended June 30, 2013. - SPIRITS Net sales increased 8.8% to CLP 17,039 million as result of 10.3% higher volumes partially offset by 1.4% lower average price. Normalized EBIT increased 6.8% to CLP million mainly due to 5.6% higher Gross profit, as a consequence of 8.8% higher Net Sales, partially offset by 10.9% higher Cost of sales. MSD&A expenses increase of 5.1% to CLP million is mostly explained by higher distribution costs. Therefore, Normalized EBIT margin decreased from 13.1% to 12.9%. Normalized EBITDA increased 7.6% to CLP 2,739 million, while the Normalized EBITDA margin decreased from 16.2% to 16.1%. Comments Volume increase is mostly explained by the performance in the pisco category, partly driven by a price increase announcement done in June and by promotional packs in the modern trade that had a good acceptance among consumers. According to Nielsen, CPCh had a 55% market share of the Chilean pisco industry and 21% market share of the Chilean rum industry for the six-month period ended on June 30, 2013. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page9 of 18 2. RIO DE LA PLATA Net sales, measured in Chilean pesos, increased 11.8% to CLP 45,939 million as result of 12.3% higher sales volume, partially offset by 0.5% decrease in average price. Normalized EBIT, measured in Chilean pesos, decreased 155.5% to a loss of CLP million in Q2’13, as result of 13.9% increase in MSD&A expenses due to inflationary pressure, higher personnel and distribution costs, and marketing expenses, not compensated by higher Gross profit. Therefore, MSD&A as a percentage of Net sales increased from 62.8% to 64.0%. Normalized EBIT margin decreased from a negative 3.8% to a negative 8.8%. On organic basis, Normalized EBIT decreased 129.2% due to 11.4% increase in MSD&A expenses. Normalized EBITDA, measured in Chilean pesos, decreased to a negative CLP 1,507 million and Normalized EBITDA margin decreased from 0.3% to a negative 3.3%. On organic basis, Normalized EBITDA decreased to a negative CLP 1,160 million. - CCU ARGENTINA Net sales, measured in Chilean pesos, increased 7.8% to CLP 44,277 million as result of 11.1% higher average prices partially offset by 3.0% lower sales volume. Normalized EBIT, measured in Chilean pesos, decreased 129.2% to a negative CLP 3,609 million mainly due to 11.4 % higher MSD&A expenses, despite the Gross profit increase of 2.5 % which, as a percentage of Net sales, decreased from 59.2% to 56.3%. MSD&A as a percentage of Net sales, increased from 62.8% to 64.9%, mainly due to higher distribution costs and marketing expenses. Normalized EBIT margin decreased from a negative 3.8% to a negative 8.1%. Normalized EBITDA decreased to a negative CLP 1,160 million this quarter, while Normalized EBITDA margin dropped from 0.3% to a negative 2.6%. Measured in USD, it decreased from 0.3 million to a loss of 2.3 million. Comments In USD terms, Net Sales raised 9.3% this quarter due to price increases, partially compensated by lower sales volumes. As we continue with our revenue management program, price adjustments have allowed us to partially compensate inflationary pressures. Given the relative high fixed cost during the low season, small sales volume variations have significant impact at EBITDA level in the Beer business in Argentina. Consequently, measured in USD, Normalized EBITDA decreased from 0.3 million to a loss of 2.3 million. We estimate that our market share by volume of the Argentine beer market remained consistent at approximately 23% for the six-month period ended on June 30, 2013. According to Nielsen, our cider market share was 35% for the six-month period ended on June 30, 2013. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page10 of 18 - URUGUAY The integration of the acquired operation in Uruguay is progressing well and in line with management plans. This mainly compromises integration of the main activities of the Uruguay’s operation into CCU Argentina systems, policies and procedures. Measured in Chilean pesos, this quarter results delivered CLP 1,661 million of Net sales and 119 thousand hectoliter volume sales. Normalized EBITDA amounted to a loss of CLP 348 million. 3. WINE Net sales increased 3.3% to CLP 42,053 million due to 1.9% increase in volumes and 1.4% higher average price, when expressed in Chilean pesos. The Chile Domestic average price increased 3.9% as result of price increases and a better sales mix. The Chile Export increased 1.1% in USD terms, but due to the appreciation of the Chilean peso, prices decreased 2.2%. The Argentina average prices increased 16% in USD terms and volumes decreased 29.3%, in line with our strategy to sell more premium wines . Normalized EBIT increased 22.8% to CLP 3,834 million mainly due to higher volumes and prices . Cost of sales decreased 0.3% and as a percentage of Net sales, it decreased from 66.2% to 63.9%. MSD&A expenses increased 6.2% mainly due to higher marketing expenses and distribution costs. Normalized EBIT margin increased from 7.7% to 9.1%. Normalized EBITDA increased 14.1% to CLP 5,538 million and the Normalized EBITDA margin increased from 11.9% to 13.2%. Comments The results of the second quarter are in line with our strategy to invest more in marketing (brand building) and to increase average prices. Our Chile Export market was able to recover from the lower volumes shown in the first quarter of the year, but was affected by the appreciation of the Chilean peso. According to Nielsen, we estimate that VSPT’s sales amounted to approximately 27% of the total measured domestic industry sales in Chile by volume and 12% of Chile’s total wine export sales by volume, excluding bulk wine, for the six-month period ended on June 30, 2013. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page11 of 18 FURTHER INFORMATION AND EXHIBITS ABOUT CCU CCU is a diversified beverage company operating principally in Chile, Argentina and Uruguay. CCU is the largest Chilean brewer, the second-largest Argentine brewer, the second-largest Chilean soft drink producer, the second-largest Chilean wine producer, the largest Chilean mineral water and nectars producer, the largest pisco distributor and also participates in the HOD, rum and confectionery industries in Chile. The Company has licensing agreements with Heineken Brouwerijen B.V., Anheuser-Busch Incorporated, PepsiCo Inc., Schweppes Holdings Limited, Guinness Brewing Worldwide Limited, Société des Produits Nestlé S.A., Pernod Ricard and Compañía Pisquera Bauzá S.A For more information, visit www.ccu.cl. CAUTIONARY STATEMENT Statements made in this press release that relate to CCU’s future performance or financial results are forward-looking statements, which involve known and unknown risks and uncertainties that could cause actual performance or results to materially differ. We undertake no obligation to update any of these statements. Persons reading this press release are cautioned not to place undue reliance on these forward-looking statements. These statements should be taken in conjunction with the additional information about risk and uncertainties set forth in CCU’s annual report on Form 20-F filed with the US Securities and Exchange Commission and in the annual report submitted to the SVS and available in our web page. GLOSSARY Business Segments Business segments are reflected as follows: 1. Chile, which considers Beer Chile, Spirits and Non Alcoholic (including nectars, water, as purified mineral and HOD, and softdrinks which also incorporates tea, sports and energy drinks); 2. Rio de la Plata, which includes CCU Argentina (including beer, cider, spirits, energy drinks and domestic wine from Tamarí sales) and Uruguay’s Operation (softdrinks and mineral water); 3. Wine, (including Chile domestic, Chile export and Argentina, export and domestic, except sales from Tamarí), 4. The “Other/Eliminations” considers the non-allocated corporate overhead expenses and the result of the logistics subsidiary. Corporate shared services, distribution and logistics expenses allocated to each business segment based on Service Level Agreements. Cost of sales Formerly referred to as Cost of Goods Sold (COGS), Cost of sales includes direct costs and manufacturing expenses. Earnings Per Share (EPS) Net profit divided by the weighted average number of shares during the year. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page12 of 18 EBIT Stands for Earnings Before Interest and Taxes, and for management purposes it is defined, as earnings before other gains (losses), net financial expenses, equity and income of joint ventures, foreign currency exchange differences, results as per adjustment units and income taxes. EBIT is equivalent to Operating Result used in the 20-F Form. EBITDA EBITDA represents EBIT plus depreciation and amortization. EBITDA is not an accounting measure under IFRS. When analyzing the operating performance, investors should use EBITDA in addition to, not as an alternative for Net income, as this item is defined by IFRS. Investors should also note that CCU’s presentation of EBITDA may not be comparable to similarly titled indicators used by other companies. EBITDA is equivalent to ORBDA (Operating Result Before Depreciation and Amortization), used in the 20-F Form. Exceptional Items (EI) Formerly referred to as Non recurring items (NRI), Exceptional items are either income or expenses which do not occur regularly as part of the normal activities of the Company. They are presented separately because they are important for the understanding of the underlying sustainable performance of the Company due to their size or nature. Marketing, Selling, Distribution and Administrative expenses (MSD&A) MSD&A include marketing, selling, distribution and administrative expenses. Net Debt Total financial debt minus cash & cash equivalents. Net Debt / EBITDA The ratio is based on a twelve month rolling calculation for EBITDA. Net Income Net profit attributable to parent company shareholder as per IFRS. Normalized The term “normalized” refers to performance measures (EBITDA, EBIT, Net income, EPS) before exceptional items. ROCE ROCE stands for Return on Capital Employed. Organic growth Organic growth refers to growth excluding the effect of consolidation changes and the effect of first time consolidation an acquisition. UF The UF is a monetary unit indexed to the CPI variation. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page 1 3 of 18 Exhibit 1: Income Statement (Second Quarter 2013) Second Quarter 2013 2012 2013 2012 Total Change % Organic Change % (CLP million) (USD million) Net Sales 243,446 218,019 503 450 11.7 9.7 Cost of sales (119,494) (110,029) (247) (227) 8.6 6.7 % of net sales 49.1 50.5 49.1 50.5 Gross profit 123,952 107,990 256 223 14.8 12.7 MSD&A (102,252) (88,853) (211) (183) 15.1 12.5 % of net sales 42.0 40.8 42.0 40.8 Other operating income/(expenses) 141 1,039 0 2 (86.4) (86.6) Normalized EBIT 21,841 20,176 45 42 8.3 8.4 % of net sales 9.0 9.3 9.0 9.3 Exceptional items - EBIT 21,841 20,176 45 42 8.3 8.4 % of net sales 9.0 9.3 9.0 9 Net financial expenses (3,838) (1,567) (8) (3) 145.0 141.2 Equity and income of JVs 23 (108) 0 (0) 121.0 121.0 Foreign currency exchange differences (530) (601) (1) (1) 11.8 38.5 Results as per adjustment units 87 (735) 0 (2) 111.9 111.9 Other gains/(losses) 1,870 302 4 1 519.9 552.2 Total Non-operating result (2,388) (2,709) (5) (6) 11.8 11.8 Income/(loss) before taxes 19,453 17,467 40 36 11.4 11.5 Income taxes (2,276) (4,504) (5) (9) (49.5) (50.2) Net income for the period 17,177 12,963 35 27 32.5 32.9 Normalized net income attributable to: The equity holders of the parent 15,429 11,311 32 23 36.4 36.9 Net income attributable to: The equity holders of the parent 15,429 11,311 32 23 36.4 36.9 Non-controlling interest 1,748 1,652 4 3 5.8 5.8 Normalized EBITDA 37,932 33,726 78 70 12.5 11.5 % of net sales 15.6 15.5 15.6 15.5 EBITDA 37,932 33,726 78 70 12.5 11.5 % of net sales 15.6 15.5 15.6 15.5 OTHER INFORMATION Number of shares 318,502,872 318,502,872 318,502,872 Shares per ADR 2 2 2 2 Normalized Earnings per share 48.44 35.51 0.10 0.07 36.4 36.9 Earnings per share 48.44 35.51 0.10 0.07 36.4 36.9 Normalized Earnings per ADR 96.89 71.03 0.20 0.15 36.4 36.9 Earnings per ADR 96.89 71.03 0.20 0.15 36.4 36.9 Depreciation 16,091 13,550 33 28 18.8 18.8 Capital Expenditures 27,365 34,010 56 70 (19.5) (19.5) (1) Average Exchange rate for the period: US$1.00 CLP 484.38 (2) Dated December 20th, 2012 there was an ADR ratio change from 1 ADR to 5 common shares, to a new ratio of 1 ADR to 2 common shares. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page14 of 18 Exhibit 2: Income Statement (Six months ended on June 30, 2013) YTD as of June 2013 2012 2013 2012 Total Change % Organic Change % (CLP million) (USD million) Net Sales 547,546 499,499 1,130 1,031 9.6 7.7 Cost of sales (249,410) (235,670) (515) (487) 5.8 3.9 % of net sales 45.6 47.2 45.6 47.2 Gross profit 298,136 263,829 616 545 13.0 11.1 MSD&A (219,104) (188,167) (452) (388) 16.4 14.1 % of net sales 40.0 37.7 40.0 37.7 Other operating income/(expenses) 841 1,578 2 3 (46.7) (47.2) Normalized EBIT 79,872 77,240 165 159 3.4 2.8 % of net sales 14.6 15.5 14.6 15.5 Exceptional items - EBIT 79,872 77,240 165 159 3.4 2.8 % of net sales 14.6 15.5 14.6 15 Net financial expenses (7,777) (3,039) (16) (6) 155.9 145.9 Equity and income of JVs (2) (121) (0) (0) 98.5 98.5 Foreign currency exchange differences (648) (613) (1) (1) 5.7 (12.9) Results as per adjustment units (122) (2,627) (0) (5) 95.4 95.4 Other gains/(losses) 1,679 (1,968) 3 (4) 185.3 185.5 Total Non-operating result (6,870) (8,368) (14) (17) (17.9) (17.9) Income/(loss) before taxes 73,003 68,872 151 142 6.0 5.3 Income taxes (13,723) (13,826) (28) (29) (0.7) (1.1) Net income for the period 59,279 55,046 122 114 7.7 6.9 Normalized net income attributable to: The equity holders of the parent 55,745 51,536 115 106 8.2 7.3 Net income attributable to: The equity holders of the parent 55,745 51,536 115 106 8.2 7.3 Non-controlling interest 3,535 3,510 7 7 0.7 0.7 Normalized EBITDA 111,136 103,623 229 214 7.3 6.1 % of net sales 20.3 20.7 20.3 20.7 EBITDA 111,136 103,623 229 214 7.3 6.1 % of net sales 20.3 20.7 20.3 20.7 OTHER INFORMATION Number of shares 318,502,872 318,502,872 318,502,872 318,502,872 Shares per ADR 2 2 2 2 Normalized Earnings per share 175.02 161.81 0.36 0.33 8.2 7.3 Earnings per share 175.02 161.81 0.36 0.33 8.2 7.3 Normalized Earnings per ADR 350.04 323.61 0.72 0.67 8.2 7.3 Earnings per ADR 350.04 323.61 0.72 0.67 8.2 7.3 Depreciation 31,264 26,383 65 54 18.5 18.5 Capital Expenditures 50,930 55,179 105 114 (7.7) (7.7) (1) Average Exchange rate for the period: US$1.00 CLP 484.38 (2) Dated December 20th, 2012 there was an ADR ratio change from 1 ADR to 5 common shares, to a new ratio of 1 ADR to 2 common shares. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page15 of 18 Exhibit 3: Segment Information (Second Quarte r 2013) 1. Chile Business segment Second Quarter Beer Chile Non-Alcoholic Spirits Total (In ThHL or CLP million unless stated otherwise) 2013 2012 Total % Organic % 2013 2012 Total % Organic % 2013 2012 Total % Organic % 2013 2012 Total % Organic % Volumes 1,062 1,073 (1.0) (1.0) 2,011 1,678 19.9 10.4 68 61 10.3 10.3 3,141 2,812 11.7 6.0 Net Sales 66,876 60,072 11.3 11.3 71,545 60,987 17.3 12.9 17,039 15,666 8.8 8.8 155,461 136,725 13.7 11.7 Net Sales (CLP/HL) 62,988 56,000 12.5 12.5 35,570 36,346 (2.1) 2.3 251,219 254,796 (1.4) (1.4) 49,495 48,620 1.8 5.4 Cost of sales (28,841) (28,282) 2.0 2.0 (34,507) (30,871) 11.8 9.6 (10,374) (9,353) 10.9 10.9 (73,722) (68,506) 7.6 6.6 % of net sales 43.1 47.1 48.2 50.6 60.9 59.7 47.4 50.1 Gross profit 38,035 31,790 19.6 19.6 37,038 30,116 23.0 16.3 6,665 6,313 5.6 5.6 81,738 68,219 19.8 16.9 % of net sales 56.9 52.9 51.8 49.4 39.1 40.3 52.6 49.9 MSD&A (25,071) (22,881) 9.6 9.6 (28,239) (22,228) 27.0 19.8 (4,474) (4,256) 5.1 5.1 (57,784) (49,366) 17.1 13.8 % of net sales 37.5 38.1 39.5 36.4 26.3 27.2 37.2 36.1 Other operating income/(expenses) 32 (230) 113.8 113.8 (102) 115 (188.9) (188.9) (0) (5) 98.3 98.3 (70) (121) 42.0 42.0 Normalized EBIT 12,996 8,679 49.7 49.7 8,698 8,002 8.7 3.8 2,191 2,052 6.8 6.8 23,884 18,732 27.5 25.4 Normalized EBIT Margin (%) 19.4 14.4 12.2 13.1 12.9 13.1 15.4 13.7 Normalized EBITDA 18,030 13,708 31.5 31.5 12,439 10,819 15.0 8.8 2,739 2,545 7.6 7.6 33,208 27,072 22.7 20.2 Normalized EBITDA Margin (%) 27.0 22.8 17.4 17.7 16.1 16.2 21.4 19.8 2. Río de la Plata Business segment 3. Wine Business segment Second Quarter CCU Argentina Uruguay Total (In ThHL or CLP million unless stated otherwise) 2013 2012 Total % Organic % 2013 2012 Total % Organic % 2013 2012 Total % Organic % 2013 2012 Total % Organic % Volumes 755 779 (3.0) (3.0) 119 - 875 779 12.3 (3.0) 353 346 1.9 1.9 Net Sales 44,277 41,089 7.8 7.8 1,661 - 45,939 41,089 11.8 7.8 42,053 40,690 3.3 3.3 Net Sales (CLP/HL) 58,614 52,777 11.1 11.1 13,938 - 52,525 52,777 (0.5) 11.1 119,182 117,568 1.4 1.4 Cost of sales (19,341) (16,750) 15.5 15.5 (1,433) - (20,774) (16,750) 24.0 15.5 (26,868) (26,952) (0.3) (0.3) % of net sales 43.7 40.8 86.2 - 45.2 40.8 63.9 66.2 Gross profit 24,936 24,339 2.5 2.5 229 25,165 24,339 3.4 2.5 15,185 13,738 10.5 10.5 % of net sales 56.3 59.2 13.8 - 54.8 59.2 36.1 33.8 MSD&A (28,741) (25,795) 11.4 11.4 (645) - (29,386) (25,795) 13.9 11.4 (11,322) (10,662) 6.2 6.2 % of net sales 64.9 62.8 38.8 - 64.0 62.8 26.9 26.2 Other operating income/(expenses) 197 (119) 265.9 265.9 2 - 199 (119) 267.7 265.9 (29) 47 (163.1) (163.1) Normalized EBIT (3,609) (1,574) (129.2) (129.2) (414) - (4,023) (1,574) (155.5) (129.2) 3,834 3,123 22.8 22.8 Normalized EBIT Margin (%) (8.1) (3.8) (24.9) - (8.8) (3.8) 9.1 7.7 Normalized EBITDA (1,160) 119 N/A N/A (348) - (1,507) 119 N/A N/A 5,538 4,854 14.1 14.1 Normalized EBITDA Margin (%) (2.6) 0.3 (20.9) - (3.3) 0.3 13.2 11.9 4. Other/eliminations Total Second Quarter (In ThHL or CLP million unless stated otherwise) 2013 2012 Total % Organic % 2013 2012 Total % Organic % Volumes - - 0.0 0.0 4,368 3,937 11.0 3.9 Net Sales (6) (485) 98.7 98.7 243,446 218,019 11.7 9.7 Net Sales (CLP/HL) - - 0.0 0.0 55,729 55,380 0.6 5.6 Cost of sales 1,870 2,180 (14.2) (14.2) (119,494) (110,029) 8.6 6.7 % of net sales 49.1 50.5 Gross profit 1,864 1,694 10.0 10.0 123,952 107,990 14.8 12.7 % of net sales 50.9 49.5 MSD&A (3,760) (3,031) 24.1 24.1 (102,252) (88,853) 15.1 12.5 % of net sales 42.0 40.8 Other operating income/(expenses) 41 1,232 (96.6) (96.6) 141 1,039 (86.4) (86.6) Normalized EBIT (1,854) (105) 1668.9 1668.9 21,841 20,176 8.3 8.4 Normalized EBIT Margin (%) 9.0 9.3 Normalized EBITDA 694 1,681 (58.7) (58.7) 37,932 33,726 12.5 11.5 Normalized EBITDA Margin (%) 15.6 15.5 (1) Excludes bulk wine sales. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page16 of 18 Exhibit 4: Segment Information (Six months en ded on June 30, 2013) 1. Chile Business segment YTD as of June Beer Chile Non-Alcoholic Spirits Total (In ThHL or CLP million unless stated otherwise) 2013 2012 Total % Organic % 2013 2012 Total % Organic % 2013 2012 Total % Organic % 2013 2012 Total % Organic % Volumes 2,626 2,682 (2.1) (2.1) 4,667 3,909 19.4 10.3 121 116 4.1 4.1 7,414 6,707 10.5 5.2 Net Sales 164,955 153,383 7.5 7.5 162,864 141,476 15.1 11.2 30,296 28,537 6.2 6.2 358,115 323,396 10.7 9.0 Net Sales (CLP/HL) 62,827 57,191 9.9 9.9 34,894 36,193 (3.6) 0.8 251,135 246,284 2.0 2.0 48,305 48,220 0.2 3.6 Cost of sales (66,297) (65,935) 0.5 0.5 (75,213) (68,533) 9.7 7.8 (18,646) (17,178) 8.5 8.5 (160,156) (151,646) 5.6 4.7 % of net sales 40.2 43.0 46.2 48.4 61.5 60.2 44.7 46.9 Gross profit 98,658 87,448 12.8 12.8 87,650 72,942 20.2 14.3 11,650 11,360 2.6 2.6 197,959 171,750 15.3 12.8 % of net sales 59.8 57.0 53.8 51.6 38.5 39.8 55.3 53.1 MSD&A (56,548) (49,902) 13.3 13.3 (63,333) (51,666) 22.6 16.3 (8,622) (8,338) 3.4 3.4 (128,503) (109,906) 16.9 14.0 % of net sales 34.3 32.5 38.9 36.5 28.5 29.2 35.9 34.0 Other operating income/(expenses) 33 (182) 118.4 118.4 308 185 65.8 52.8 (0) (9) 99.2 99.2 341 (6) 6,047.6 6,047.6 Normalized EBIT 42,143 37,364 12.8 12.8 24,625 21,462 14.7 10.0 3,028 3,012 0.5 0.5 69,797 61,838 12.9 11.2 Normalized EBIT Margin (%) 25.5 24.4 15.1 15.2 10.0 10.6 19.5 19.1 Normalized EBITDA 52,173 46,584 12.0 12.0 31,885 27,060 17.8 12.1 4,078 4,003 1.9 1.9 88,136 77,646 13.5 11.5 Normalized EBITDA Margin (%) 31.6 30.4 19.6 19.1 13.5 14.0 24.6 24.0 2. Río de la Plata Business segment 3. Wine Business segment YTD as of June CCU Argentina Uruguay Total (In ThHL or CLP million unless stated otherwise) 2013 2012 Total % Organic % 2013 2012 Total % Organic % 2013 2012 Total % Organic % 2013 2012 Total % Organic % Volumes 2,012 2,042 (1.4) (1.4) 286 - 2,299 2,042 12.6 (1.4) 607 612 (0.8) (0.8) Net Sales 114,641 105,046 9.1 9.1 4,046 - 118,687 105,046 13.0 9.1 71,180 71,889 (1.0) (1.0) Net Sales (CLP/HL) 56,965 51,454 10.7 10.7 14,127 - 51,629 51,454 0.3 10.7 117,316 117,478 (0.1) (0.1) Cost of sales (45,271) (40,967) 10.5 10.5 (3,333) - (48,603) (40,967) 18.6 10.5 (46,237) (48,202) (4.1) (4.1) % of net sales 39.5 39.0 82.4 - 41.0 39.0 65.0 67.1 Gross profit 69,371 64,079 8.3 8.3 713 70,084 64,079 9.4 8.3 24,943 23,687 5.3 5.3 % of net sales 60.5 61.0 17.6 - 59.0 61.0 35.0 32.9 MSD&A (64,259) (55,443) 15.9 15.9 (1,229) - (65,489) (55,443) 18.1 15.9 (20,772) (19,953) 4.1 4.1 % of net sales 56.1 52.8 30.4 - 55.2 52.8 29.2 27.8 Other operating income/(expenses) 374 (23) 1,697.4 1,697.4 (18) - 356 (23) 1,621.8 1,697.4 69 235 (70.6) (70.6) Normalized EBIT 5,485 8,612 (36.3) (36.3) (534) - 4,951 8,612 (42.5) (36.3) 4,240 3,969 6.8 6.8 Normalized EBIT Margin (%) 4.8 8.2 (13.2) - 4.2 8.2 6.0 5.5 Normalized EBITDA 10,319 11,900 (13.3) (13.3) (405) - 9,914 11,900 (16.7) (13.3) 7,504 7,375 1.7 1.7 Normalized EBITDA Margin (%) 9.0 11.3 (10.0) - 8.4 11.3 10.5 10.3 4. Other/eliminations Total YTD as of June (In ThHL or CLP million unless stated otherwise) 2013 2012 Total % Organic % 2013 2012 Total % Organic % Volumes - - 0.0 0.0 10,319 9,360 10.2 3.4 Net Sales (436) (832) 47.7 47.7 547,546 499,499 9.6 7.7 Net Sales (CLP/HL) - - 0.0 0.0 53,061 53,364 (0.6) 4.2 Cost of sales 5,586 5,145 8.6 8.6 (249,410) (235,670) 5.8 3.9 % of net sales 45.6 47.2 Gross profit 5,151 4,313 19.4 19.4 298,136 263,829 13.0 11.1 % of net sales 54.4 52.8 MSD&A (4,341) (2,865) 51.5 51.5 (219,104) (188,167) 16.4 14.1 % of net sales 40.0 37.7 Other operating income/(expenses) 75 1,372 (94.6) (94.6) 841 1,578 (46.7) (47.2) Normalized EBIT 884 2,820 (68.6) (68.6) 79,872 77,240 3.4 2.8 Normalized EBIT Margin (%) 14.6 15.5 Normalized EBITDA 5,583 6,702 (16.7) (16.7) 111,136 103,623 7.3 6.1 Normalized EBITDA Margin (%) 20.3 20.7 (1) Excludes bulk wine sales. Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page17 of 18 Exhibit 5: Balance Sheet June 30 December 31 June 30 December 31 Total Change% 2013 2012 2013 2012 (CLP million) (US$ million) ASSETS Cash and cash equivalents 65,827 102,337 130 202 (35.7) Other current assets 355,947 393,551 702 776 (9.6) Total current assets PP&E (net) 638,091 612,329 1,258 1,207 4.2 Other non current assets 218,067 218,231 430 430 (0.1) Total non current assets Total assets LIABILITIES Short term financial debt 129,219 54,874 255 108 135.5 Other liabilities 181,395 259,656 358 512 (30.1) Total current liabilities Long term financial debt 145,627 209,123 287 412 (30.4) Other liabilities 89,522 92,277 177 182 (3.0) Total non current liabilities Total Liabilities EQUITY Paid-in capital 231,020 231,020 456 456 0.0 Other reserves (49,619) (48,146) (98) (95) 0.0 Retained earnings 458,219 430,346 903 849 6.5 Net equity attributable to parent company shareholders Minority interest 92,548 97,299 182 192 (4.9) Total equity Total equity and liabilities OTHER FINANCIAL INFORMATION Total financial debt 274,846 263,997 542 521 4.1% Net Financial debt 209,020 161,660 412 319 29.3% Liquidity ratio 1.36 1.58 Financial Debt / Capitalization 0.27 0.27 Net Financial debt / EBITDA 0.86 0.69 (1) Exchange rate as of June 30, 2013: US$1.00 CLP 507.16 Office Address: Vitacura 2670, 23rd Floor, Santiago, Chile Bolsa de Comercio de Santiago: CCU NYSE: CCU Page18 of 18 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Compañía Cervecerías Unidas S.A. (United Breweries Company, Inc.) /s/ Ricardo Reyes Chief Financial Officer Date:August 14, 2013
